DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 January is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The terms “shoot[s]” and “shooting range” in claims 1 and 20 are is used by the claim to mean “acquire an image with a camera,” and “environment” while the accepted meaning is “to discharge a firearm” and “an area provided with targets for the controlled practice of shooting a firearm.”  The terms are is indefinite because the specification does not clearly redefine the term.
For claim 15, it defines “a manipulation”.  Claim 16 also defines “a manipulation”.  It cannot be determined with certainty if the “manipulation” of 16 is intended to refer back to claim 15’s element or define an additional “manipulation”.  Clarification is required.   
Claim limitations “image acquisition unit”, “position detection unit”, “predicted line generation unit”, “deviation calculation unit”, “support image generation unit” and “image synthesis unit” of claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification fails to explicitly define specific structure that are equivalent substitutes for each unit claimed.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu, et al. (U.S. Patent No. 10,427,716) in view of Wang, et al. (U.S. Patent Publication No. 2016/0375831).  
For claim 1, Xu discloses a drive assist device which is installed in a tractor vehicle having a connection portion to be connected to a vehicle to be towed, comprising: an image acquisition unit which acquires an image taken from a camera that shoots a scene in a shooting range including the 
A teaching from Wang discloses a support image generation unit which generates a support image to be used for reducing the deviation calculated by the deviation calculation unit (see paras. 0021-0023); and an image synthesis unit which generates a synthesized image by combining the predicted course line and the support image with the image taken and outputs the generated synthesized image to a display device (see paras. 0021-0023).   It would have been obvious to one of ordinary skill in the art to modify Xu to include the teaching of Wang based on the motivation to improve visual assistance for aligning a tow hitch ball and a trailer drawbar coupler and, more particularly, to a system and method for providing visual assistance for aligning a tow hitch ball and a trailer drawbar coupler when backing up the towing vehicle to the towed vehicle that includes providing a raised alignment line that is part of a graphic overlay in a rear-view camera image, where the system employs a human-machine interface (HMI) that includes one or more of zoom, pan, picture-in-picture (PIP) and a virtual top-down hitch view.  
Regarding claim 2, Wang further discloses wherein the support image generation unit generates an image indicating the deviation as the support image (see paras. 0021-0023).  
Referring to claim 3, Xu further discloses wherein the support image distance extends from the counterpart connection portion in the width direction of the vehicle to be towed parallel with a vehicle 
With reference to claim 4, Xu further discloses wherein the distance that extends from a start point corresponding to the counterpart connection portion in a direction in which the predicted course line is deviated from the counterpart connection portion (see col. 8:30 to 9:40; same equations used to determine distance from connection portion, if solving for origin instead of steering angle, a distance would be determined showing the predicted course deviation). 
Regarding claims 5 and 6, Xu discloses wherein: the position detection unit measures a distance between the tractor vehicle and the vehicle to be towed (see col. 8:30 to 9:40).  Xu does not explicitly disclose the remaining limitations.  However, changes in a display image conveyed to a user, including those that use a measured threshold as the basis for the change, are considered obvious design choices that would have been elementary to implement based on the motivation to improve visual assistance for aligning a tow hitch ball and a trailer drawbar coupler and, more particularly, to a system and method for providing visual assistance for aligning a tow hitch ball and a trailer drawbar coupler when backing up the towing vehicle to the towed vehicle that includes providing a raised alignment line that is part of a graphic overlay in a rear-view camera image, where the system employs a human-machine interface (HMI) that includes one or more of zoom, pan, picture-in-picture (PIP) and a virtual top-down hitch view.  
With regards to claims 7 and 8, Xu does not explicitly disclose the claimed optional limitation.  However, changes in a display image conveyed to a user, including those that use a measured threshold and generating additional image elements as the basis for the change, are considered obvious design choices that would have been elementary to implement based on the motivation to improve visual assistance for aligning a tow hitch ball and a trailer drawbar coupler and, more particularly, to a system 
With reference to claim 15, Xu further discloses wherein the support image generation unit generates, as the support image (see col. 3:50-62, col. 5:21-34), a manipulation image indicating a manipulation that is necessary to make the deviation equal to 0 (see col. 8:30 to 9:40).  
Claim 20 is rejected based on the citations and reasoning provided above for claim 1. 
Claims 9-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Xu, et al. (U.S. Patent No. 10,427,716) and Wang, et al. (U.S. Patent Publication No. 2016/0375831), as applied to claim 1 above, and in view of Bliss, et al. (U.S. Patent Publication No. 2018/0272941).  
With reference to claims 9-14, Xu does not explicitly disclose the claimed limitation.  A teaching from Bliss discloses wherein the support image includes a numerical value representing the deviation (see Fig. 4, #405 and related text).  It would have been obvious to one of ordinary skill in the art to modify Xu to include the teachings of Bliss based on the motivation to improve a method and an apparatus that detect a coupler of a trailer, estimate a position of the coupler, determine a distance between the coupler and a vehicle, and provide guidance to guide a vehicle to the coupler.  
For claims 16 and 17, the combination of Xu and Bliss discloses wherein the manipulation image is an image including information indicating a manipulation that needs to be performed on a steering wheel to make the deviation equal to 0 (see Xu, col. 8:30 to 9:40, path prediction line ending on connection portion is a deviation of zero; Bliss, see Fig. 4, #405 indicating a manipulation).  
Referring to claim 18, Xu and Bliss further disclose wherein the manipulation image is an image including a movement direction and a movement distance of the predicted course line (see Bliss, Fig. 4, 

Conclusion
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire cited reference, as well as any secondary teaching reference(s), are considered to provide relevant disclosure relating to the claimed invention.  Applicant is herein considered to have implicit knowledge of all teachings of the prior art of record.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439. The examiner can normally be reached 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ADAM D TISSOT/               Primary Examiner, Art Unit 3663